Mr. Chief Justice Walker delivered the opinion of the court: It appears from this record that the sheriff of Jo Daviess county sold a warehouse and lot on execution against appellees. The purchaser failed to take the property and pay his bid. An agreement was then made between appellees and appellant, that the latter should become the purchaser, together with the personal property it contained, except some tierces and some salt. A written memorandum in the form of a bill of sale was made to appellant by appellees’ attorney. It contained a list of property, amongst which was this item: a “ lot of empty boxes and empty barrels (not including 442 tierces and 100 barrels of salt now in the pork house,) all other movable effects now in the pork house.” This written memorandum states that the property specified in the bill of sale, is included in and paid for by the $1200 paid the sheriff, for the purchase of the pork-house and lot. It is insisted that this bill of sale was executed in mistake, and included fifty barrels of salt, not intended to be sold. That instead of there being but one hundred barrels of salt, as received, there were one hundred and fifty. It is insisted that appellant had the right to explain the bill of sale, and to show that no portion of the salt was in fact sold. It will be observed that but one hundred barrels of the salt and the tierces were reserved, and the other moveable effects, then in the house, were included. The right to show the mistake is placed upon the ground that the bill of sale was in effect but a receipt, and as such, it could be either contradicted or explained. In that respect it speaks its own language. If appellees were permitted to prove that this bill of sale contained articles not sold, it seems to us that it is not explaining a receipt, but contradicting an agreement or contract. It says that this fifty barrels of salt was sold to appellant, and it is proposed to prove that they were not sold. That would not be to show that the receipt would not specify the true amount, but it would be to contradict the agreement to sell a portion of the property. Cases have held that the receipt in a deed of the consideration money may be shown to be incorrect in amount, or that it was not paid, but evidence is not receivable to invalidate the legal effect of the instrument. Hor has it ever been held that it may be shown that a tract of land described in the deed was not intended to be conveyed, or a tract was omitted which should, have been included. To do so, would be to contradict the written agreement of the parties. Where such mistakes occur, the only remedy is in equity. It may be that the claim of this fifty barrels of salt is an ungracious one. But if so, the rules of law will not yield to relieve against hard cases. Until the Legislature shall authorize courts of law to reform contracts because of a mistake, they are powerless to afford relief. The judgment of the court below is, therefore, reversed, and the cause remanded. Judgment reversed.